Nahmias, Justice,
concurring.
It is easy to understand the district attorney’s frustration in dealing with magistrate judges whose rulings on the admissibility of hearsay evidence in preliminary hearings appear plainly wrong under the rules and precedents that are binding on those judges. Nevertheless, for the reasons given in the majority opinion — and, in my view, for several other reasons as well — this problem cannot be remedied by allowing the State to circumvent its inability to appeal these evidentiary rulings in criminal cases by seeking a declaratory judgment against the judges to try to achieve the same result.
This does not leave district attorneys, and the public, without any remedies in this sort of situation. The majority opinion offers some “case-by-case” remedies that the State may pursue to address the particular hearsay-ruling problem presented here. Maj. Op. at 673. However, suggesting that the district attorney “present[ ] additional evidence to the same judge” is hardly a remedy for the problem, which is precisely that the magistrate judge required the district attorney to present additional evidence to prevail instead of permitting her to use hearsay evidence as the law allows. Suggesting *675judge-shopping—“initiating a new prosecution for the same offense” and hoping the preliminary hearing will be assigned to a different magistrate judge, who will follow the law — is not very palatable either. And while the district attorney may “seek[ ] an indictment before the grand jury,” that requires the grand jury to be available, and in the meantime, the charges stand dismissed and a dangerous defendant may go free rather than being held without bail or released on bond with conditions to protect the community.
The General Assembly could also amend the law to authorize the State to appeal a broader range of pretrial rulings excluding evidence. Compare OCGA § 5-7-1 (a) (4) (authorizing the State to appeal a pre-trial “order, decision, or judgment suppressing or excluding evidence” by certain courts only if the evidence was “illegally seized” or is “the results of any test for alcohol or drugs”), with 18 USC § 3731 (authorizing the United States, in federal criminal cases, to appeal a pretrial “decision or order of a district court suppressing or excluding evidence,” if the United States Attorney certifies “that the appeal is not taken for purpose of delay and that the evidence is a substantial proof of a fact material in the proceeding”). But I am unsure if such an amendment could be effectively crafted to reach the type of magistrate court, preliminary hearing hearsay rulings at issue here. Instead, the General Assembly has amended the law to make it unequivocally clear that hearsay “shall be admissible” in such proceedings. See Maj. Op. at 672.
It is important, therefore, to recognize that broader remedies exist against judges who consistently or willfully fail to follow clear and binding legal rules and precedents. When judges have displayed systemic incompetence or can be shown to have decided matters in bad faith, they risk discipline, including permanent removal from elected or appointed judicial office, from the Judicial Qualifications Commission and this Court based on violations of Canon 3 (B) (2) of the Georgia Code of Judicial Conduct, which states that “Judges should be faithful to the law and maintain professional competence in it.” See also id. Terminology (defining “law” as denoting “court rules as well as statutes, constitutional provisions and decisional law”); In the Matter of Inquiry Concerning a Judge No. 94-70, 265 Ga. 326, 327-328 (454 SE2d 780) (1995) (explaining that the JQC rules provide for discipline for “willful misconduct in office,” meaning actions taken in bad faith by the judge acting in her judicial capacity, and “conduct prejudicial to the administration of justice,” meaning inappropriate actions taken in good faith by the judge acting in her judicial capacity which may appear to be unjudicial and harmful to the public’s esteem of the judiciary); Inquiry Concerning Judge Fowler, 287 Ga. 467, 472 (696 SE2d 644) (2010) (removing a judge from office based in part on *676his “ ‘judicial incompetence,’ ” explaining that “we cannot expect that members of the public will respect the law and remain confident in our judiciary while judges who do not respect and follow the law themselves remain on the bench” (citation omitted)); In the Matter of Inquiry Concerning a Judge, 275 Ga. 404, 408-409 (566 SE2d 310) (2002) (removing a judge for, among other things, demonstrating a lack of competence in areas of the law that are crucial to the discharge of the judge’s fundamental duties); In the Matter of Inquiry Concerning a Judge, 265 Ga. 843, 850-851 (462 SE2d 728) (1995) (removing a judge who “exhibited] an intolerable degree of judicial incompetence,” including refusing to set appeal bonds when the law required it, issuing bench warrants for arrests without probable cause, and forcing a defendant to enter a guilty plea in the absence of his counsel). In addition, because judges in Georgia are appointed or elected to their offices for fixed terms, one would hope that a judge’s demonstrated legal incompetence or willful disregard of governing law would result in the decision not to reappoint or re-elect the judge.
Decided October 15, 2012.
Benjamin D. Goldberg, for appellants.
Robert D. James, Jr., District Attorney, Leonora Grant, Assistant District Attorney, for appellee.
Hogue & Hogue, Franklin J. Hogue, James C. Bonner, Jr., J. Scott Key, amici curiae.
These are not remedies to be lightly pursued, nor are they appropriate remedies for judges who have “made mere decisional or judgmental errors, . . . simply mistakenly interpreted statutes, or erred as to the scope of [their] discretionary powers,” 265 Ga. at 851, which are things that almost all judges, being human, do at one time or another. It is worth noting that, despite the frustration of the district attorney with the judicial rulings at issue here, these remedies have apparently not been pursued, which suggests that the situation is less grave than may be portrayed. Nevertheless, judges whose incompetence or misconduct may not be amenable to correction by way of appeal on a case-by-case basis, or by way of a writ of mandamus or declaratory judgment, still should be obliged to follow the law to retain their judicial office.
With these additional views, I concur fully in the majority opinion.